Citation Nr: 9915241	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The appellant had recognized active service from December 
1943 to December 1945 and from January 1946 to June 1946. 

This claim was previously before the Board of Veterans' 
Appeals (Board) in November 1997, when it was remanded to the 
RO for additional evidentiary development, including fully 
informing the appellant of the sort of evidence he may submit 
to support his claim, obtaining copies of hospital records, 
outpatient treatment reports, and X-rays, and arranging for a 
medical examination, records review, and opinion regarding 
the date of onset of pulmonary tuberculosis.  The RO provided 
the appellant with the information requested, facilitated the 
medical examination, and sought the medical reports.  The 
claim is once again before the Board for appellate 
adjudication.


FINDINGS OF FACT

1. The appellant had recognized active service from December 
1943 to December 1945 and from January 1946 to June 1946. 

2. An entrance physical examination was not performed.

3. A chest X-ray taken upon the appellant's separation from 
service in June 1946 was negative.

4. Post-service medical reports show treatment for symptoms 
of pulmonary tuberculosis in 1947.

5. Presently, the appellant exhibits no objective evidence of 
pulmonary tuberculosis.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service nor may active pulmonary tuberculosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.371, 3.375 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

History of the case

As noted above, the appellant had recognized active service 
from December 1943 to December 1945 and from January 1946 to 
June 1946.

Unfortunately, there are few records reflecting this service.  
A June 1946 memo from Headquarters, 2nd Infantry Division, 
Philippine Army reflects that the appellant was honorably 
discharged from the Philippine Army in June 1946.  An 
untitled record of the appellant's service reflects 
recognized guerilla service from December 1943 to December 
1945 and Regular Philippine Army service from January 1946 to 
June 1946.  Also of record is a copy of the appellant's 
Discharge Certificate from the Philippine Army.    

The only contemporaneous medical evidence of the appellant's 
physical condition during service consists of the report of a 
general physical examination conducted in June 1946.  Upon 
clinical examination, his lungs were considered normal.  A 
chest X-ray was negative.  There are no interpretive remarks 
or diagnoses contained in the report to indicate the presence 
of a lung or respiratory disease or disability at that time.

Post-service medical reports show hospitalization for 
symptoms of pulmonary tuberculosis, in 1947.  The examiner 
noted that the appellant complained of all signs and symptoms 
of tuberculosis.  In May 1947, the appellant was diagnosed 
with PTB.  A statement dated in June 1947, reflects that the 
appellant was x-rayed for PTB and the findings reflected 
"moderate TB advanced, both lungs, left and right, and heart 
okay."  In November 1953, the appellant complained of 
frequent headaches, chills, fever on alternate days, dry 
coughing with bloody streaks in the expectoration, pain in 
the chest, tiredness, and slight pain in the joints.  More 
recent medical reports show that in July 1994, the appellant 
was hospitalized for hypertension, severe, atheromatous 
aorta, bronchitis/pneumonitis, basal, and nerve conduction 
deafness, severe.  There are no post-service reports showing 
treatment for active tuberculosis contained in the claims 
file.

Also included in support of the appellant's claim are lay 
statements from 1952 and 1981 which reflect that the 
appellant was sickly, pale, and emaciated during service.

Pursuant to the Board's November 1997 Remand, a medical 
opinion was obtained from a VA physician who specializes in 
pulmonary medicine.  In addition to a clinical examination of 
the appellant, the physician reviewed the medical records 
summarized above.  

Upon examination, the examiner noted that the appellant was 
comfortable, not in cardiorespiratory distress and that his 
chest expansion was symmetrical with clear breath sounds.  No 
wheezes or rales were present.  A regular rhythm was noted.  
Pulmonary function testing (PFT) was normal and the 
appellant's lungs and spirometry were normal upon 
examination.  The acid-fast bacilli (AFB) smear was negative 
for TB bacilli. The examiner concluded that no objective 
evidence of PTB was present. 

Law and regulations

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  When active tuberculosis becomes 
manifest to a degree of 10 percent or more within three years 
of the appellant's discharge from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the appellant's 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

VA regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. 
App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992). Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  A notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under 38 C.F.R. § 
3.307 for active tuberculosis, regardless of the fact that it 
was shown within the presumptive period. 38 C.F.R. § 3.371.  
A veteran shown to have had pulmonary tuberculosis will be 
held to have reached a condition of "complete arrest" when 
a diagnosis of inactive is made. 38 C.F.R. § 3.375.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
In the absence of an induction medical examination, the 
veteran cannot be presumed to have been free of any defects, 
infirmities, or disorders; consequently no presumption of 
soundness can attach in the case of such claims. 38 U.S.C.A. 
§ 1111; 38 C.F.R. §§ 3.8(c)(2), 3.304.

Analysis

The evidence contained in the claims file shows that the 
appellant had active pulmonary tuberculosis at some time 
before 1947, when he was treated for pulmonary tuberculosis.  
There is no evidence to confirm whether the appellant had 
active pulmonary tuberculosis before he entered service, or 
more specifically during his two periods of recognized active 
service by approved means, or in between the two periods of 
service.  After reviewing all the evidence of record, a VA 
specialist noted no present objective evidence of PTB.

Although the appellant was treated for pulmonary tuberculosis 
within three years of his discharge from service, there is no 
evidence showing that he suffered from active pulmonary 
tuberculosis during either period of service or in between 
the two periods.  Because no entrance medical examination was 
reported to have been conducted prior to the appellant's 
periods of active service, he cannot be assumed to have 
incurred active pulmonary tuberculosis during service.  
Additionally, the September 1998 VA examiner noted no present 
objective evidence of PTB.  In sum, the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for pulmonary tuberculosis because there 
is no evidence tending to show the presence of active 
pulmonary tuberculosis during the appellant's periods of 
recognized service and there is no evidence of current PTB.  
Based upon the record of service, which does not include a 
history of medical examination prior to June 1946, it does 
not appear that he is eligible for the liberal assumption in 
favor of service connection for active or inactive pulmonary 
tuberculosis under 38 C.F.R. § 3.370(b).  Nor does a 
presumption of soundness attach to his service. 38 C.F.R. § 
3.8.

The Board is cognizant of the appellant's strong belief that 
pulmonary tuberculosis was incurred during his recognized 
service.  However, since the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding the date of onset of pulmonary tuberculosis 
or any questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for pulmonary tuberculosis is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

